Citation Nr: 0628753	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to higher initial evaluations for service-
connected low back strain with spondylolisthesis, arthritis, 
and disc space narrowing at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2005 and September 2005 statements, the veteran 
mentioned that he has arthritis in his neck and implied that 
it is related to his time in the military.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDING OF FACT

In March 2006, the Agency of Original Jurisdiction (AOJ) 
received notification from the veteran that a withdrawal of 
the appeal was requested.


CONCLUSION OF LAW

The veteran has withdrawn his substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2005).  A substantive appeal may be withdrawn in writing and 
is effective, when received by the AOJ prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision.  38 C.F.R. § 20.204(b) 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2005).

By a March 2006 statement, which was received by the AOJ 
prior to the appeal being transferred to the Board, the 
veteran withdrew his appeal.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board will dismiss the 
appeal.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


